                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/28/2021
----------------------------------------------------------------- X
                                                                  :
DAMIQUE FENNELL,                                                  :
                                                                  :
                                                  Petitioner, :           1:20-cv-3764-GHW
                                                                  :
                              -against -                          :           ORDER
                                                                  :
TIMOTHY MCCARTHY, Superintendent,                                 :
                                                                  :
                                               Respondent :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         By letter dated March 29, 2021, Petitioner Damique Fennell requested dismissal of his

petition for a writ of habeas corpus, brought under 28 U.S.C. § 2254, pursuant to Fed. R. Civ. P.

41(a). Dkt. No. 41. On April 13, 2021, Magistrate Judge Fox issued a Report and Recommendation

recommending that this Court dismiss Mr. Fennell’s petition without prejudice, pursuant to Rule

41(a)(2). Dkt. No. 42. Objections to the Report and Recommendation were due on April 27, 2021.

To date, the Court has received no objections.

         The Court has reviewed the Report and Recommendation for clear error and finds none. See

Braunstein v. Barber, No. 06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009)

(explaining that a “district court may adopt those portions of a report and recommendation to which

no objections have been made, as long as no clear error is apparent from the face of the record”).

Accordingly, the Court accepts and adopts the Report and Recommendation in its entirety and

Petitioner’s § 2254 application is dismissed without prejudice.
        The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines, and to

close this case.

        SO ORDERED.

 Dated: April 28, 2021                              _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
